Citation Nr: 1208340	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967 and from July 1972 to March 1973. 

This case comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision in which the RO denied entitlement for service connection for back disorder.  

This claim was previously before the Board and remanded for further development in October 2010.  The RO completed the requested action identified in the Ocotber 2010 remand and, thus, the Board can proceed to a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record shows that the Veteran's back disorder is not casually related to his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2011)), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice is to be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this appeal, a June 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  In addition, in August 2009 and November 2010 the RO sent the Veteran letters that informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a May 2011 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claims that VA has not sought.  The service treatment records, VA medical records, VA examination reports, private medical records, and statements from the Veteran and other lay witnesses have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist.  

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 3 8 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

III.  Analysis

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

In the instant case there is evidence of a current disability as the Veteran has been diagnosed with back strain (See November 2010 VA examination report).  However, there is no evidence of a nexus between the Veteran's current back strain and the Veteran's military service.  

The Veteran presented in October 1978 to a private hospital complaining of two-week history of onset of bilateral side pain starting in the midbuttock and radiating down on both sides.  On examination, the Veteran did not show any vertebral syndrome and was diagnosed with low back pain.  

VA treatment records show that in December 2003 the Veteran reported low back pain.  An October 2004 primary care follow-up record shows that the Veteran complained of low back pain since he was in the military.  He stated that his pain feels like he has needles in his back- sharp pain, usually 8/10.  No sudden onset in the military but it has gotten worse over the years.  The Veteran was assessed with low back pain.  

A March 2005 VA neurology note shows that the Veteran complained of chronic back pain which is severe at times, the cause of which remains unclear since MRI of the LS and lower thoracic spine is negative, even for significant degenerative disease.  The doctor noted that it could be secondary to chronic strain stemming from bilateral flat feet.  The Veteran stated that he had mild chronic pain ever since he was in-service related to strain resulting from walking with flat foot condition, but reported worsening since early part of 2004.  

A June 2005 VA examination report shows that the Veteran stated that he has an achy pain in the muscles of the lower back.  He ambulates with the help of a cane as well as a back brace.  The examiner stated that the diagnostic impression was that it was at least as likely as not that the Veteran's hallucis valgus deformity had led to the formation of a lower back strain/sprain.  Rationale is that he has altered biomechanics causing a new pressure on the lower back and, hence, it is my opinion again that the spine condition is secondary to the hallucis valgus deformity.  There is no significant history of flares.  

A May 2007 statement from the Veteran indicated that his back disorder first began during active military service and has continued since that time.  

Various written statements from the Veteran's family and friends indicate that the Veteran suffered a back injury during boot camp and has had back pain ever since.    

A September 2007 VA examination report shows that the Veteran had been evaluated by neurology on several occasions and was found to have progressive back pain of uncertain etiology-possibly secondary to bilateral pes planus.  An MRI of his lumbosacral spine, along with his thoracic spine was unremarkable.  However, an EMG in January of 2005 suggested severe bilateral tarsal syndrome with acute and chronic denervation changes superimposed upon the possible underlying chronic diffuse neuropathy of which the etiology was unclear despite ruling out medical causes that were treatable.  In addition, he had a significantly normal MRI of his back, showing no definite cord compression, although strongly suggestive of multilevel spondylosis.  Because of chronic back pain, he has difficulty getting out of a chair, although he is able to do this by himself.  He is able to walk with the use of a cane.  The examiner concluded that the Veteran has documented evidence of a neurological process that interferes with his activities of daily living.  He noted that any kind of activity causes the Veteran low back pain.  He has objective evidence of spinal cord compromise, interfering with ambulation.  

The Veteran was afforded a VA examination in November 2010.  At the examination, the Veteran complained of intermittent pain to his lower back across his lumbar spine and sometimes radiating into either buttock to the top of his thigh.  He stated that the radiation of pain shifts every few days.  When he gets the back pain, it lasts from a few days to a couple of weeks.  He will have periods where is pain free but will still have stiffness in the lower back.  The Veteran was unable to say what provokes the pain.  He can be pain free for 3-4 days.  He also complained of weakness and stiffness in his back but denies fatigability or lack of endurance.  The Veteran has had several tests done including an MRI of his thoracic, lumbar, and sacral spine in 2004 which was unremarkable.  He also had an EMG in January 2005 which did not reveal any back abnormalities.  

The Veteran was diagnosed with lumbosacral strain of unknown etiology.  The examiner opined that his opinion was based on review of the Veteran's claims file, the electronic progress notes, history, and physical examination of the Veteran.  He further opined that it was his opinion that the Veteran's current low back condition is less likely as not caused by or a result of his military service.  He stated that he did not see any evidence that the Veteran was seeking medical care within a year of his two discharges for his low back condition.  And, at the present, his scans are all normal.  While in the military, he had no complaints for his back. 

To the extent that the Veteran and other lay witnesses have related the Veteran's back strain to his military service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's back strain is related to his military service is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

As stated above, generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case there is medical evidence of a current disability as the Veteran has been diagnosed with back strain.  There is also lay testimony of in-service incurrence of a back injury and or back pain.  However, there is no medical evidence in this case of a nexus between the current disability and the Veteran's alleged in-service back injury or pain.   

Service connection may also be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In this case the Veteran has testified that he developed a back disorder in-service and that back disorder has continued since that time.  The Veteran is competent to testify as to the onset and continuity of his symptomatology but the Board must determine the credibility of the Veteran's statements.  In this case, there is no medical evidence of any in-service back disorder.  In addition, the Veteran stated that his symptoms have continued since he was at boot camp but the first medical record which references a back disorder is dated in 1978 where the Veteran was assessed as having low back pain.  At that time the Veteran stated the onset had been the previous two weeks.  

Thus, continuity of symptomatology is not demonstrated, and the contemporaneous lay and medical evidence may not be reasonably construed to find that the Veteran had continuing symptoms during active duty service which could be causally related to his current back disorder.  In contrast, the fact that the Veteran did not then report any such symptoms strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a back disorder since active duty service.  In other words, the Veteran's belated statements describing complaints of back strain since active duty service do not approach the probative weight and credibility of the lay and medical evidence contained in the service department records contemporaneous to that time, and in the 1978 medical record.  This is so because, the contemporaneous lay and medical evidence of record reflects the Veteran's own statements given to health care professionals in the interim years between active duty service and the initial diagnosis after service.  

For the reasons discussed above, the Board finds that the credible and probative evidence demonstrates that the Veteran's current back disorder is of post service onset.  The November 2010 VA examiner found the Veteran's current back disorder was less likely as not due to service.  The only evidence in support of the Veteran's claim is the Veteran's (and other witnesses) belated lay statements of continuing symptoms.  However, the Veteran's lay statements in this matter must be considered of diminished probative value and are insufficient to establish a back disorder dating from active duty service.  Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's back disorder was not incurred in or aggravated by active duty service, and that such disability may not be presumed to have been incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for back disorder.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


